Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Needham on November 04, 2021.

The application has been amended as follows: 

1. (Currently Amended) An apparatus comprising: 
an alert module in an alert zone that broadcasts an alert signal from a transmitter located in the alert zone, at a fixed location in the alert zone, to a vehicle on a roadway, the alert signal indicating a presence of the alert zone along the roadway, the alert zone comprising a construction zone, wherein the alert signal has a signal strength for an autonomous vehicle control system of the vehicle to receive and read the alert signal a predefined distance before entering the alert zone as the vehicle approaches the alert zone; 
an alert zone module, at a fixed location in the alert zone, that broadcasts, from the transmitter in the alert zone to the vehicle: 
a location of the alert zone, the location comprising global position satellite ("GPS") coordinates that define boundaries of the alert zone; and 
a distance that the vehicle is from the alert zone boundaries, wherein the broadcasted distance is adjusted as the vehicle approaches the alert zone boundaries; 
an instruction module, at a fixed location in the alert zone, that broadcasts one or more instructions regarding driving within the alert zone from the transmitter in the alert zone to the vehicle[[.]] ; and 
wherein the alert zone module further comprises a section module that divides the alert zone into two or more sections, wherein the alert zone module further broadcasts locations of each section along with the location of the alert zone, and wherein the instruction module broadcasts separate instructions for each section.

6. (Cancelled)

15. (Currently Amended) A method comprising: 
broadcasting an alert signal, from a transmitter located at a fixed location in an alert zone, to a vehicle on a roadway, the alert signal indicating a presence of the alert zone along the roadway, the alert zone comprising a construction zone, wherein the alert signal has a signal strength for an autonomous vehicle control system of the vehicle to receive and read the alert signal a predefined distance before entering the alert zone as the vehicle approaches the alert zone; 
broadcasting, from a transmitter located at a fixed location in the alert zone to the vehicle, a location of the alert zone, the location comprising global position satellite ("GPS") coordinates that define boundaries of the alert zone ; 
broadcasting, from a transmitter located at a fixed location in the alert zone to the vehicle, a distance that the vehicle is from the alert zone boundaries, wherein the broadcasted distance is adjusted as the vehicle approaches the alert zone boundaries; 
broadcasting, from the transmitter at a fixed location in the alert zone to the vehicle, one or more instructions regarding driving within the alert zone[[.]] ; and 
dividing the alert zone into two or more sections, wherein broadcasting the location of the alert zone further comprises broadcasting locations of each section along with the location of the alert zone, and wherein broadcasting one or more instructions further comprises broadcasting separate instructions for each section.

16. (Cancelled)

19. (Currently Amended) A system comprising: 
a transmitter located at a fixed location in an alert zone; 
an alert module that broadcasts, through the transmitter, an alert signal to a vehicle on a roadway, the alert signal indicating a presence of [[an]] the alert zone along the roadway, the alert zone comprising a construction zone, wherein the alert signal has a signal strength for an autonomous vehicle 
an alert zone module that broadcasts, through the transmitter: 
a location of the alert zone, the location comprising global position satellite ("GPS") coordinates that define boundaries of the alert zone; 
a distance that the vehicle is from the alert zone boundaries, wherein the broadcasted distance is adjusted as the vehicle approaches the alert zone boundaries; 
an instruction module that broadcasts, through the transmitter, one or more instructions regarding driving within the alert zone [[.]] ; and 
wherein the alert zone module further comprises a section module that divides the alert zone into two or more sections, wherein the alert zone module further broadcasts locations of each section along with the location of the alert zone, and wherein the instruction module broadcasts separate instructions for each section.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant arguments in the filed Appeal Brief on 08/21/2021 with respect to claim 6 has been fully considered and is persuasive. Therefore, the amended independent claims 1, 17 and 19 are in condition for allowance. The closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter of wherein the alert zone module further comprises a section module that divides the alert zone into two or more sections, wherein the alert zone module further broadcasts locations of each section along with the location of the alert zone, and wherein the instruction module broadcasts separate instructions for each section and further in combination with additional features of the independent claims are patentably distinguishable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666